DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 09/26/2022. In the applicant’s response, claims 1, 10, and 19 were amended; claims 3 and 12 were cancelled. Accordingly, claims 1-2, 4-11, and 13-19 are pending and being examined. Claims 1, 10, and 19 are independent form.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (US 2016/0063235, hereinafter “Tussy”). 

Regarding claim 1, Tussy discloses a face authentication apparatus (the facial recognition authentication method/system; see fig.4) comprising: a memory containing program instructions; and a processor coupled to the memory (these HW related features; see fig.2 and the corresponding paragraphs), wherein the processor is configured to execute the program instructions to: 
acquire a face image of an authentication target (the method may obtain authentication information from a user by a camera; see 112, 108 of fig.1; see 810 of fig.8 and para.93); perform face authentication on the face image of the authentication target on a basis of a threshold (the method may determine whether the authentication information sufficiently corresponds with the enrollment information based on the established thresholds; see 950 of fig.9 and para.99); 
measure elapsed time from a time of starting operation of the face authentication apparatus (wherein the authentication information includes “path parameters” and “the elapsed time during imaging” which determine the authentication images; see para.94); and receive a request of a changing of the threshold (wherein the threshold that indicates the level of correspondence between two image matches is an adaptive threshold and may change over time and depending on various factors; see para.100, and para.192) from a user (“The user then, via the user interface, indicates that he or she would like to set up the authentication system in response to the prompt”, see para.82; “The level of correspondence required to determine that the enrollment information sufficiently corresponds with the authentication information in the login attempt may be set in advance”, see para.99).

Tussy does not explicitly disclose “restrict the changing of the threshold to a value larger than a value determined depending on the elapsed time measured, wherein the changing of the threshold includes, before changing the threshold in accordance with the request, comparing a value of the threshold of the request with the value determined depending on the elapsed time measured and if the value of the threshold of the request is larger, rejecting the request” as recited in the claim. 

However, Tussy, in Paragraph [0196], discloses “[F]or example, during a first few days after enrollment, the threshold may be lower while a security threat is low and the differences in paths are likely to be higher. After a number of authentications or a number of days, the threshold may increase.” In Paragraph [0194], Tussy discloses “[I]n order to make the authentication system more convenient for the user without losing security, the adaptive threshold system allow the enrollment movement to adapt so that the user is not locked into the awkward and clumsy initial movement as the enrollment movement.”  In Paragraph [0100], Tussy further discloses “[I]n one embodiment, the authentication server 120 may require a 99.9% match rate as the level of correspondence when the GPS information of the mobile device corresponds with the location of the user's home or other authorized location(s). In contrast, if the GPS information shows the device is in a foreign country far from the user's home, the authentication server may require a 99.99% match rate as the level of correspondence or may be denied entirely. Hence, the required match between pre-stored authentication data (enrollment information) and presently received authentication data (authentication information) is elastic in that the required percentage match between path parameters or images my change depending on various factors, such as time of day, location, frequency of login attempt, date, or any other factor.” 

According to at least the above cited disclosures, Tussy clearly teaches an adaptive threshold system which may change over time and depending on various factors. As such, Tussy teaches to restrict a threshold so that the user is not locked into the awkward when the threshold is higher during a first few days after enrollment, that is, Tussy teaches to “restrict the changing of the threshold to a value larger than a value determined depending on the elapsed time measured”. Specifically, Tussy teaches that, during a first few days (i.e., “the elapsed time” recited in the claim) after enrollment, to determine a threshold of the system, the method firstly needs to check whether the current threshold is higher or not. If the current threshold is higher, restrict the current threshold so that the user is not locked into the awkward. Therefore, Tussy teaches “wherein the changing of the threshold includes, before changing the threshold in accordance with the request, comparing a value of the threshold of the request with the value determined depending on the elapsed time measured and if the value of the threshold of the request is larger, rejecting the request” as recited in the claim.

It would be obvious and straightforward for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that: during a first few days after enrollment, to determine a threshold of the system, the method in Tussy firstly needs to check whether the current threshold is higher or not. If the current threshold is higher, restrict the current threshold. The suggestion and motivation for doing so would have been to make a user non-awkward (Tussy, see [0194]). As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to “restrict the changing of the threshold to a value larger than 100% threshold match rate since an over 100% threshold match rate would not be reasonable and would never be reached based on common knowledge.

Regarding claim 2, 11, Tussy discloses, wherein the changing of the threshold includes setting the threshold to be smaller relative to a target value at the time of starting the operation of the face authentication apparatus (gradually increase threshold value; see para.196). 
 
Regarding claim 4, 13, Tussy discloses, wherein the changing of the threshold includes gradually incrementing the threshold until the threshold reaches a target value in accordance with the value determined depending on the elapsed time measured (see para.196).  

Regarding claim 5, 14, Tussy discloses, further comprising a threshold changing schedule that is a schedule of changing the threshold after the time of starting the operation of the face authentication apparatus and in which a value of the threshold after the change becomes larger as the elapsed time from the time of starting the operation is longer, wherein the changing of the threshold includes calculating the value determined depending on the elapsed time measured, on a basis of the threshold changing schedule and the elapsed time measured (see para.196).  

Regarding claim 6, 15, Tussy discloses, further comprising a plurality of types of the threshold changing schedules, wherein the changing of the threshold includes selecting, from the plurality of the types of the threshold changing schedules, a threshold changing schedule to be used for calculating the value determined depending on the elapsed time measured, on a basis of a history of face authentication success (see para.196).  

Regarding claim 7, 16, Tussy discloses the face authentication apparatus according to claim 1, wherein the processor is configured to further execute the program instructions to: output a result of the face authentication (see para.104, para.123).  

egarding claim 8, 17, Tussy does not explicitly disclose, “wherein4PRELIMINARY AMENDMENTAttorney Docket No.: Q256609Appln. No.: Entry into National Stage of PCT/JP2018/047066 the acquiring the face image includes acquiring a face image of a user who passes through a gate apparatus as the face image of the authentication target” as recited in the claim. However, Tussy clearly teaches: “although described herein as financial account authentication, the authentication using path parameters and image data may be implemented in any environment requiring verification of the user's identity before allowing access, such as auto access, room access, computer access, web site or data access, phone use, computer use, package receipt, event access, ticketing, courtroom access, airport security, retail sales transaction, IoT access, or any other type of situation”. See para.204. Thus, it would be obvious and straightforward for one of ordinary skill in the art before the effective filling date of the claimed invention was made to apply the method of Tussy on “a gate apparatus as the face image of the authentication target” in order to increase “airport security” (Tussy: para.204).

Regarding claim 9, 18, Tussy discloses, wherein in the face authentication, a feature amount of a face extracted from the face image of the authentication target and a feature amount of a face extracted from a reference face image of each registered user are collated with each other, and similarly between the face image of the authentication target and the reference face image is calculated (see fig.4 and para.95—para.97).  

Regarding claims 10 and 19, each of them is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant’s arguments, with respects to claims 1, 10, and 19, filed on 09/26/2022, have been fully considered but they are not persuasive. 

On page 7 of applicant’s response, applicant argues:
“Tussy does not teach this claim language. The office action states that paragraph [0196] of Tussy teaches the claim language in question. Applicant disagrees. Paragraph [0196] states that "time or number of scans after the initial enrollment can be used to modify the adaptive threshold. For example, during a first few days after enrollment, the threshold may be lower while a security threat is low and the differences in paths are likely to be higher. After a number of authentications or a number of days, the threshold may increase Paragraph [0196] of Tussy thus does not teach comparing a value of the threshold to the request with the value determined depending on the elapsed time measured, and if the value of the threshold of the request is larger, rejecting the request.”

The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. In the first instance, as recognized by applicant, Tussy, in Paragraph [0196], clearly discloses “For example, during a first few days after enrollment, the threshold may be lower while a security threat is low and the differences in paths are likely to be higher. After a number of authentications or a number of days, the threshold may increase.” Thus, Tussy teaches: (1) an elapsed time measured which is “a first few days after enrollment”; (2) a current threshold” which is to be determined; (3) a comparison which is to determine whether or not the current threshold is lower, and (4) a change of the current threshold when the changed threshold is not lower. Therefore, Tussy teaches the argued features, and the arguments are not persuasive. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/12/2022